Citation Nr: 0006454	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  96-36 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for service-
connected posttraumatic stress disorder (PTSD), currently 
evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied entitlement to a disability 
rating in excess of 10 percent for service-connected PTSD.  
The RO assigned an increased disability rating of 50 percent 
for this condition in January 1997.

In January 1998, the Board remanded the claim to schedule the 
veteran for a personal hearing before a member of the Board.  
In April 1998, a hearing was held before the undersigned 
Board member.  38 U.S.C.A. § 7107(c) (West Supp. 1999).  

In October 1998, the Board assigned a 70 percent disability 
rating for PTSD.  Entitlement to a 100 percent schedular 
rating was denied.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(formerly the U.S. Court of Veterans Appeals) (Court).  

In July 1999, counsel for the veteran and VA filed a Joint 
Motion to Vacate and Remand the Board Decision, and to Stay 
Further Proceedings.  An Order of the Court dated in July 
1999 granted the joint motion.



REMAND

In order to ensure proper compliance with the law, applicable 
regulations, and precedent decisions of the Court, the Board 
finds that additional development of the evidentiary record 
is required.  



The veteran was scheduled for and underwent VA examination in 
June 1998, prior to the October 1998 Board decision that 
assigned a 70 percent disability rating for service-connected 
PTSD.  At the time of the October 1998 Board decision, the 
claims folder did not contain the June 1998 correspondence 
scheduling the veteran for re-examination or the June 1998 VA 
examination report.  Accordingly, the Board decision does not 
mention this evidence.

In April 1999, the veteran provided his attorney a copy of 
the June 1998 VA examination report, which was 
counterdesignated for inclusion in the record in May 1999.  
In the joint motion, the parties agreed that a remand is 
required for readjudication, as the Board did not consider 
this evidence.  See Dunn v. West, 11 Vet. App. 462, 466 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA 
records are constructively part of the record which must be 
considered).  

The joint motion also provided that the veteran should be re-
examined by VA on remand to ensure that the record adequately 
reveals the current stated of his service-connected PTSD, as 
the claims folder was not available for review by the 
examiner on VA examination in June 1998.  See Pond v. West, 
12 Vet. App. 341 (1999) (quoting Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991)).     

Further, any recent medical records showing treatment for 
PTSD may prove relevant to the claim and should be obtained 
on remand.

In January 2000, the veteran submitted a copy of the June 
1998 VA examination report to the Board.  The report included 
an additional notation by the VA examiner that conducted the 
examination.  The veteran has not waived the RO's 
consideration of this evidence.  To the contrary, his 
attorney has specifically requested that the case be remanded 
to allow the RO to consider this evidence.  Therefore, in 
accordance with 38 C.F.R. § 20.1304(c) (1999), the case is 
returned to the RO.



Finally, once all development has taken place, the RO must 
readjudicate this claim, giving consideration to the fact 
that the rating criteria for evaluating mental disorders have 
changed during the pendency of this claim (effective November 
7, 1996).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, the amended regulations 
are not for consideration prior to the established effective 
date.  See Green v. Brown, 10 Vet. App. 111, 116-119 (1997); 
see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the RO must evaluate the veteran's claim 
for a higher evaluation from November 7, 1996, under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
is most favorable to the veteran, if indeed one is more 
favorable than the other.

Therefore, this case is REMANDED for the following:

1.  The RO should request that the veteran 
provide a list of those who have treated 
him for his service-connected PTSD since 
1996 and obtain all records of any 
treatment reported by the veteran that are 
not already in the claims file.  The Board 
is particularly interested in any 
treatment received at the Columbus, 
Georgia; Tuskegee, Alabama; and 
Montgomery, Alabama, VA Medical Centers 
(VAMCs). 

With respect to the VAMCs, all records 
maintained are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

If any requests for private treatment 
records are not successful, the veteran 
and his attorney should be advised of this 
and given the opportunity to obtain and 
submit the records, in keeping with the 
veteran's responsibility to submit 
evidence in support of his claim.  
38 C.F.R. §  3.159(c).

2.  After obtaining as many of the above 
records as possible, the RO should afford 
the veteran a VA mental disorders 
examination.  The examiner should be 
provided a copy of this remand and the 
veteran's entire claims folder.  The 
examiner is asked to indicate that he or 
she has reviewed this material in its 
entirety.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

Following examination of the veteran, the 
examiner should indicate the exact 
diagnosis or diagnoses of the veteran's 
psychiatric disorder(s), and should 
identify what symptoms, if any, the 
veteran currently manifests or has 
manifested in the recent past that are 
attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination.  The 
examiner must also discuss the effect, if 
any, of the veteran's PTSD on his social 
and industrial adaptability, as opposed to 
any nonservice-connected psychiatric 
disorders.  In so doing, the examiner is 
asked to address his or her findings in 
the context of the veteran's work history.  
The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's service-connected PTSD 
consistent with the American Psychiatric 
Association: Diagnostic 


and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV) and 
provide a definition of the score 
assigned.  If it is not possible to assign 
a GAF score on the basis of the veteran's 
PTSD alone, the examiner is asked to so 
state.

The examiner should distinguish between 
symptomatology resulting from the 
veteran's service-connected PTSD and any 
other nonservice-connected psychiatric 
disorders shown by the medical evidence, 
i.e., paranoid personality, dysthymic 
disorder.  If it is medically impossible 
to distinguish among symptomatology 
resulting from the disorders, the examiner 
should specifically state so in the 
examination report.  

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
for evaluation of the condition at issue, 
such testing or examination is to be 
accomplished.

3.  The RO should review the claims folder 
and ensure that all of the foregoing 
development is completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested examination does not 
include adequate responses to the specific 
opinions requested, the report must be 
returned to the physician for corrective 
action.  38 C.F.R. § 4.2 (1999);  see also 
Stegall v. West, 11 Vet. App. 268 (1998).


4.  The veteran is hereby informed that 
he is free to submit additional evidence 
or argument while the case is on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 
(1992); and Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

5.  The RO should readjudicate the 
veteran's claim on appeal, with 
application of all appropriate laws, 
regulations and diagnostic codes, and 
consideration of any additional 
information obtained as a result of this 
remand, including the VA examination.  
The RO should consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule, if applicable.  38 U.S.C.A. 
§ 5107(b).  If the evidence is not in 
equipoise the RO should explain why.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).  The RO should also give due 
consideration to the effect of the 
revised criteria for evaluating mental 
disorders, effective November 7, 1996, 
and consider whether the old or new 
criteria are more favorable to the 
veteran, pursuant to Karnas v. Derwinski, 
1 Vet. App. 308 (1991) and Green v. 
Brown, 10 Vet. App. 111 (1997). 

Then, if the decision with respect to the claim remains 
adverse to the veteran, he and his attorney should be 
furnished a supplemental statement of the case and afforded a 
reasonable period of time within which to respond thereto.  
Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The purposes of this REMAND 
are to obtain additional information and to comply with all 
due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 



